SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:June 2016 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Transaction in Own Shares dated 14 March 2016 Enclosure 2 Transaction in Own Shares dated 14 March 2016 Enclosure 3 Transaction in Own Shares dated 15 March 2016 Enclosure 4 Total Voting Rightsdated 31 March 2016 Enclosure 5 TotalVoting Rightsdated 29 April 2016 Enclosure 6 Director/ PDMR Shareholding dated 09 May 2016 Enclosure 7 Director/ PDMR Shareholding dated 09 May 2016 Enclosure 8 Director/ PDMR Shareholding dated11 May 2016 Enclosure 9 Transaction in Own Shares dated16 May 2016 Enclosure 10 Transaction in Own Shares dated16 May 2016 Enclosure 11 Director/ PDMR Shareholding dated17 May 2016 Enclosure 12 Transaction in Own Shares dated17 May 2016 Enclosure 13 Transaction in Own Shares dated 18 May 2016 Enclosure 14 Transaction in Own Shares dated 19 May 2016 Enclosure 15 Director Declaration dated 20 May 2016 Enclosure 16 Transaction in Own Shares dated20 May 2016 Enclosure 17 Director Declaration dated 23 May 2016 Enclosure 18 Transaction in Own Shares dated23 May 2016 Enclosure 19 Transaction in Own Shares dated24 May 2016 Enclosure 20 Transaction in Own Shares dated25 May 2016 Enclosure 21
